DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

TITLE
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (“Yoshi”) (U.S. PG Publication No. 2020/0236295) in view of Huang (U.S. PG Publication No. 2020/0081227).

In regards to claim 1, Yoshi teaches an electronic device comprising: 
	a display screen mounted on a first surface of the electronic device (See FIG. 1); 
	a first lens unit positioned on the first surface of the electronic device (See FIG. 1 and ¶0031 wherein the first lens unit is taught as the third imaging unit); 
	a second lens unit positioned on a second surface of the electronic device (See FIG. 1 and ¶0031 wherein the second lens unit is taught as the second imaging unit), 

	a third lens unit (See FIG. 1 and ¶0031 wherein the third lens unit is taught as the first imaging unit).
	Yoshi, however, fails to teach a third lens unit rotatably positioned between the first surface and the second surface on the electronic device, wherein the third lens unit is operated in a multi-lens shooting mode with the first lens unit and the second lens unit.
	In a similar endeavor Huang teaches a third lens unit rotatably positioned between the first surface and the second surface on the electronic device (See FIG. 1-5 and ¶0038), wherein the third lens unit is operated in a multi-lens shooting mode with the first lens unit and the second lens unit (See ¶0040).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Huang into Yoshi because it allows for the capture of a scene with the use of two imaging units as described in at least ¶0025 [allowing potential for more detailed imaging information, or even stereoscopic capture], while still providing at least a lens on either side.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (“Yoshi”) (U.S. PG Publication No. 2020/0236295) in view of Huang (U.S. PG Publication No. 2020/0081227) and Chen (U.S. PG Publication No. 2020/0177715).

In regards to claim 2, Yoshi fails to teach the electronic device according to claim 1, wherein the third lens unit comprises at least one motor, and the third lens unit is rotated by the at least one motor.
	In a similar endeavor Chen teaches wherein the third lens unit comprises at least one motor, and the third lens unit is rotated by the at least one motor (See ¶0045 in view of FIG. 1-6).


In regards to claim 3, Yoshi fails to teach the electronic device according to claim 1, wherein when electronic device is operated in the multi-lens shooting mode, the third lens unit rotates to one of a first direction, a second direction, and a third direction, and the third direction is perpendicular to the first direction and the second direction.
	In a similar endeavor Chen teaches wherein when electronic device is operated in the multi-lens shooting mode, the third lens unit rotates to one of a first direction, a second direction, and a third direction, and the third direction is perpendicular to the first direction and the second direction (See ¶0043 and 0045 in view of FIG. 4-6).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Chen into Yoshi because it allows for rotation of camera positioning as described in ¶0045, thus enabling even a single camera to serve as a front/rear camera. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (“Yoshi”) (U.S. PG Publication No. 2020/0236295) in view of Huang (U.S. PG Publication No. 2020/0081227) and Chen (U.S. PG Publication No. 2020/0177715), in further view of Li (U.S. Patent No. 10,938,969).

In regards to claim 4, Yoshi teaches the electronic device according to claim 3, further comprising: a processor.

	In a similar endeavor Li teaches the third lens unit comprises a first rotating lens and a second rotating lens (See FIG. 4 in view of FIG. 6), wherein the processor controls the first rotating lens to rotate to a direction different from directions of the first lens unit and the second lens unit and controls the second rotating lens to rotate to a direction opposite to the direction of the first rotating lens to operate in a panoramic image mode to take a 360-degrees panoramic image (See col. 8, li. 7-29, FIG. 4 and 6 of Li wherein the middle camera may rotate from 0 to 360 degrees, it is obvious to one of ordinary skill in the art that a system may support an additional camera of this type to provide for a fourth camera of perpendicular angularity).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Li into Yoshi because it allows for a camera to provide for both a front image capturing device as well as a rear image capturing device, and is not limited so, from a 0 to 360 degree as described in col. 8, li. 7-29.	

Claims 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (“Yoshi”) (U.S. PG Publication No. 2020/0236295) in view of Huang (U.S. PG Publication No. 2020/0081227) and Chen (U.S. PG Publication No. 2020/0177715), in further view of Li (U.S. Patent No. 10,938,969) and Schacht (U.S. PG Publication No. 2016/0212339).

In regards to claim 5, Yoshi fails to teach the electronic device according to claim 4, further comprising: a sensor configured to detect whether the electronic device is moving, wherein when the electronic device is detected to be moving, the processor further controls the first lens unit to obtain a biological characteristic of a user.
	In a similar endeavor Schacht teaches a sensor configured to detect whether the electronic device is moving (See ¶0051), wherein when the electronic device is detected to be moving (See ¶0051 in view of 0033), the processor further controls the first lens unit to obtain a biological characteristic of a user (See ¶0033).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Schacht into Yoshi because it allows for the recognition of various faces as described in ¶0033.

In regards to claim 6, Yoshi fails to teach the electronic device according to claim 5, wherein the biological characteristic comprises a facial feature or an iris of the eyes of the user.
	In a similar endeavor Schacht teaches wherein the biological characteristic comprises a facial feature or an iris of the eyes of the user (See ¶0033 wherein facial features are detected using image recognition algorithms).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Schacht into Yoshi because it allows for the recognition of various faces as described in ¶0033.

In regards to claim 8, Yoshi fails to teach the electronic device according to claim 5, wherein the sensor is further configured to detect whether the electronic device is moving up or down.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Schacht into Yoshi because it allows for the recognition of various faces as described in ¶0033.

Claims 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (“Yoshi”) (U.S. PG Publication No. 2020/0236295) in view of Huang (U.S. PG Publication No. 2020/0081227) and Chen (U.S. PG Publication No. 2020/0177715), in further view of Li (U.S. Patent No. 10,938,969), Schacht (U.S. PG Publication No. 2016/0212339) and Ollila et al. (“Ollila”) (U.S. PG Publication No. 2018/0007276).

In regards to claim 7, Yoshi fails to teach the electronic device according to claim 5, wherein when the biological characteristic of the user is obtained and the electronic device is at a preset location, the processor further controls the electronic device to operate in the panoramic image mode.
	In a similar endeavor Ollila teaches wherein when the biological characteristic of the user is obtained and the electronic device is at a preset location, the processor further controls the electronic device to operate in the panoramic image mode (See Abstract, ¶0011 and 0044 in view of FIG. 6 wherein the system detects that a user is walking as a characteristic, the system then operates in a panoramic imaging mode as a response at locations which are then determined to be dangerous or at risk for the user).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ollila into Yoshi because it provides 

In regards to claim 9, Yoshi fails to teach the electronic device according to claim 7, wherein the preset location comprises a road intersection, an alley, or a dangerous road section.
	In a similar endeavor Ollila teaches wherein the preset location comprises a road intersection, an alley, or a dangerous road section (See ¶0020).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ollila into Yoshi because it provides protection to a pedestrian using a cell phone by displaying warnings if the user appears likely to collide with an obstacle or other person as described in ¶0010.

In regards to claim 10, Yoshi fails to teach the electronic device according to claim 7, wherein when the electronic device captures a predetermined picture in the panoramic image mode, the processor further controls the electronic device to output a prompting message, the predetermined picture comprises an object approaching to the user or there is an obstacle in a predetermined location.
	In a similar endeavor Ollila teaches wherein when the electronic device captures a predetermined picture in the panoramic image mode, the processor further controls the electronic device to output a prompting message, the predetermined picture comprises an object approaching to the user or there is an obstacle in a predetermined location (See Abstract, ¶0011 and 0044 in view of FIG. 6 wherein the system detects that a user is walking as a characteristic, the system then operates in a panoramic imaging mode as a response at locations which are then determined to be dangerous or at risk for the user).
.

Claims 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (“Yoshi”) (U.S. PG Publication No. 2020/0236295) in view of Huang (U.S. PG Publication No. 2020/0081227) and Ollila et al. (“Ollila”) (U.S. PG Publication No. 2018/0007276).

In regards to claim 11, Yoshi teaches a control method applied to an electronic device, the electronic device comprising: 
	a first lens unit (See FIG. 1 and ¶0031 wherein the first lens unit is taught as the third imaging unit), 
	a second lens unit (See FIG. 1 and ¶0031 wherein the second lens unit is taught as the second imaging unit), and 
	a third lens unit (See FIG. 1 and ¶0031 wherein the third lens unit is taught as the first imaging unit), 
	the first lens unit being on a first surface of the electronic device on which a display screen is mounted (See FIG. 1), 
	the second lens unit being on a second surface of the electronic device (See FIG. 1), 
	the second surface being opposite to the first surface (See FIG. 1), and 
	the control method comprising: 
	obtaining an instant state of the electronic device (See ¶0043).

	In a similar endeavor Huang teaches the third lens unit being rotatably positioned between the first surface and the second surface on the electronic device (See FIG. 1-5 and ¶0038).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Huang into Yoshi because it allows for the capture of a scene with the use of two imaging units as described in at least ¶0025 [allowing potential for more detailed imaging information, or even stereoscopic capture], while still providing at least a lens on either side.
	In a similar endeavor Ollila teaches determining whether the instant state matches a preset state (See ¶0015-0016, 0034 and FIG. 6); 
	when the instant state matches the preset state, controlling the first lens unit to obtain a biological characteristic of a user (See ¶0015-0016, 0034 and FIG. 6); and 
	outputting a prompting message when the biological characteristic of the user is obtained (See ¶0015-0016, 0034 and FIG. 6).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ollila into Yoshi because it provides protection to a pedestrian using a cell phone by displaying warnings if the user appears likely to collide with an obstacle or other person as described in ¶0010.

In regards to claim 13, Yoshi fails to teach the control method according to claim 11, further comprising: controlling the electronic device to operate in a panoramic image mode when the biological characteristic of the user is obtained and the electronic device is at a preset location.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ollila into Yoshi because it provides protection to a pedestrian using a cell phone by displaying warnings if the user appears likely to collide with an obstacle or other person as described in ¶0010.

In regards to claim 14, Yoshi fails to teach the control method according to claim 11, further comprising: controlling the electronic device to output a prompting message when the electronic device captured a predetermined picture, the predetermined picture comprises an object approaching to the user or there is an obstacle in a predetermined location.
	In a similar endeavor Ollila teaches further comprising: controlling the electronic device to output a prompting message when the electronic device captured a predetermined picture, the predetermined picture comprises an object approaching to the user or there is an obstacle in a predetermined location (See Abstract, ¶0011 and 0044 in view of FIG. 6 wherein the system detects that a user is walking as a characteristic, the system then operates in a panoramic imaging mode as a response at locations which are then determined to be dangerous or at risk for the user).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ollila into Yoshi because it provides 

In regards to claim 15, Yoshi fails to teach the control method according to claim 11, further comprising: detecting whether the electronic device is moving up or moving down stairs, and moving uphill or moving downhill; and when the electronic device is moving up or moving down stairs, and moving uphill or moving downhill, the instant state matches the preset state.
	In a similar endeavor Ollila teaches detecting whether the electronic device is moving up or moving down stairs, and moving uphill or moving downhill (See ¶0020 wherein it is obvious to one of ordinary skill in the art that the system may enabled either going up or down stairways in view of these teachings); and 
	when the electronic device is moving up or moving down stairs, and moving uphill or moving downhill, the instant state matches the preset state (See ¶0020).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ollila into Yoshi because it provides protection to a pedestrian using a cell phone by displaying warnings if the user appears likely to collide with an obstacle or other person as described in ¶0010.

In regards to claim 16, Yoshi fails to teach the control method according to claim 13, further comprising: detecting whether the electronic device is at a road intersection, an alley, or a dangerous road section; and when the electronic device is at the road intersection or the alley, or a dangerous road section, the electronic device is at the preset location.
	In a similar endeavor Ollila teaches further comprising: detecting whether the electronic device is at a road intersection, an alley, or a dangerous road section; and when the electronic device is at the 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ollila into Yoshi because it provides protection to a pedestrian using a cell phone by displaying warnings if the user appears likely to collide with an obstacle or other person as described in ¶0010.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (“Yoshi”) (U.S. PG Publication No. 2020/0236295) in view of Huang (U.S. PG Publication No. 2020/0081227) and Ollila et al. (“Ollila”) (U.S. PG Publication No. 2018/0007276), in further view of Schacht (U.S. PG Publication No. 2016/0212339).

In regards to claim 12, Yoshi fails to teach the control method according to claim 11, wherein the biological characteristic comprises a facial feature or an iris of the eyes of the user.
	In a similar endeavor Schacht teaches wherein the biological characteristic comprises a facial feature or an iris of the eyes of the user (See ¶0033 wherein facial features are detected using image recognition algorithms).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Schacht into Yoshi because it allows for the recognition of various faces as described in ¶0033.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maalouf et al. (U.S. PG Publication No. 2020/0133422) as it provides a smartphone system with a plurality of forms in which a camera may be rotated or flipped.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483